 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KASEY F. HOFFMAN,                                No. 2:16-cv-03030-TLN-EFB P
12                        Plaintiff,
13           v.                                        ORDER
14    S. PALAGUMMI, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On November 19, 2018, plaintiff filed a request for an extension of time to file

19   his opposition to defendant’s October 25, 2018 motion for summary judgment. ECF No. 29. On

20   November 30, 2018, he filed his opposition. ECF No. 30.

21          Accordingly, plaintiff’s request (ECF No. 29) is granted and his November 30, 2018

22   opposition is deemed timely filed.

23          So ordered.

24   Dated: December 6, 2018.

25

26

27

28
